NO. 12-19-00412-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE: UPS GROUND FREIGHT, INC.                              §

 AND PHILLIP VILLARREAL,                                      §   ORIGINAL PROCEEDING

 RELATORS                                                     §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         UPS Ground Freight, Inc. and Phillip Villareal, Relators, filed a petition for a writ of
mandamus seeking to compel Respondent to vacate an order compelling discovery. 1 On February
28, 2020, this Court conditionally granted the petition and directed Respondent to vacate his order
of December 6, 2019 compelling discovery. On March 11, Respondent signed an order vacating
the December 6 order, as required by this Court’s opinion and order, rendering this proceeding
moot. Accordingly, we dismiss the petition for writ of mandamus as moot.
Opinion delivered April 2, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          Respondent is the Honorable J. Clay Gossett, Judge of the 4th Judicial District Court of Rusk County,
Texas. Jacintha Nicole McElduff, independently and as Independent Administrator of the Estate of Nathan Dean
Clark, and Micah and Sean Trotter are the Real Parties in Interest.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                             APRIL 2, 2020

                                        NO. 12-19-00412-CV



             UPS GROUND FREIGHT, INC. AND PHILLIP VILLARREAL,
                                  Relators
                                    V.

                                    HON. J. CLAY GOSSETT,
                                           Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by UPS
Ground Freight, Inc. and Phillip Villarreal; who are the relators in appellate cause number 12-19-
00412-CV and defendants in trial court cause number 2017-330, pending on the docket of the 4th
Judicial District Court of Rusk County, Texas. Said petition for writ of mandamus having been
filed herein on December 13, 2019, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed
as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.